Citation Nr: 1634071	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Rosemary Larry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1941 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2016; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's pes planus onset in service.


CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally denied service connection for a foot condition in September 1979.  In March 2008 the RO found no new and material evidence to reopen a claim for service connection for pes planus.  In August 2011 the Veteran again filed to reopen his claim.

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

Unfortunately it is believed that the Veteran's service records were among those destroyed in the National Personnel Records Center St. Louis fire in 1973.  Therefore, the only service records associated with the Veteran's claims file at the time of the previous denial was the Veteran's report of separation and honorable discharge certificate.  However, through the dedicated efforts of his representative, a number of other records were obtained relating to the Veteran's service including general orders awarding the Veteran the combat infantry badge, operations and fragmentary orders chronicling the daily combat missions of the Veteran's infantry regiment, and morning reports from his unit.  The Board finds that these records are relevant to the Veteran's claim as they offer a more complete picture of his duties in service, which the Veteran has contended caused his current disability.  The records existed but had not been associated with the record when VA first decided the claim.  Therefore, the Board finds that the claim should be considered as an original claim for benefits.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As an initial matter, the Board notes that as discussed above the Veteran's service treatment records are unavailable.  Therefore, the Board has a heightened duty to provide an explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).

Further, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the evidence supports the finding that the Veteran engaged in combat; therefore the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran has reported that he first injured his feet in while in training during a 12-hour, 37.3 mile march.  A 1943 morning report notes that the Veteran was hospitalized after the march.  He has also reported a second injury that occurred while he was deployed in Italy during World War II.  Specifically, at his Board hearing he testified that he was climbing mountainous terrain with a heavy pack when his feet began hurting so badly he and a couple of other soldiers had to stop.  He reported that his feet had swelled up so much that it took three days for the swelling to go down.  He said he could see that the arch in his feet had dropped after the experience.

The Veteran said that since service he has experienced problems with his feet.  He reported he used shoes with arch supports he bought from Sears and soaked his feet before bed at night.  He reported he re-injured his feet in 1963 when he jumped off of a truck.  On a 1967 job application he reported he had weakened arches from service.  On his 1978 application for civil service retirement the Veteran indicated that his feet have swelled since he was in service and ache.  An October 1979 orthopedic examination report notes that the Veteran complained of pain in his feet for many years.  He was diagnosed with marked bilateral pes planus deformity with poor pedal function.  

Two of the Veteran's sons testified at his Board hearing that they recall their father having trouble with his feet all their lives and would use special shoes and cut his shoes on the side to compensate for his feet being flattened out.  The Veteran's daughter submitted a similar written statement.

The Board finds that the Veteran's report of the onset of pes planus in service after marching to be competent and credible.  The Board notes that pes planus is a condition readily observable by a lay person.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, the Veteran's description of walking over rough terrain with heavy loads is consistent with the circumstances of his service.  He has further provided documentation corroborating the training hike in which he reported he first injured his feet.  He has also submitted historical and medical information corroborating the heavy weight carried by soldiers in World War II and the effect of carrying heavy loads on the body, including the feet.

The Board acknowledges that the VA examiner who reviewed the Veteran's records in January 2015 opined that it is less likely than not that the Veteran's foot condition is related to service.  However, the examiner indicated he did not review the Veteran's claims file, and in the rationale for his opinion the examiner indicated there were no records indicating that the Veteran was treated for a bilateral foot condition until 2005.  As there are records indicating earlier treatment in the Veteran's claims file, the Board finds that the VA opinion has no probative weight as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the Veteran should be given the benefit of the doubt and his claim for service connection for pes planus granted.



ORDER

Service connection for pes planus is granted.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


